            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

NICKOLE. CARTER
ADC #146315                                            PETITIONER

v.                      No. 5:10-cv-346-DPM

WENDY KELLEY,* Director,
Arkansas Department of Correction                    RESPONDENT

                               ORDER
     The Court refers Carter's new motion, NQ 42, to Magistrate Judge
Ray for a recommendation. The Court would particularly appreciate
Judge Ray's thoughts on whether Carter's Rule 60 motion is, in
substance, a second or successive habeas petition. Gonzalez v. Crosby,
545 U.S. 524, 528-32 (2005);   Ward v. Norris, 577 F.3d 925, 932-33
(8th Cir. 2009).
     So Ordered.

                                                       v
                                     D .P. Marshall Jr.
                                     United States District Judge




     *Wendy Kelley is the current director of the Arkansas Department
of Correction. The Court directs the Clerk to amend the docket
accordingly.
